 
 
I 
108th CONGRESS
2d Session
H. R. 5356 
IN THE HOUSE OF REPRESENTATIVES 
 
October 9, 2004 
Mr. Langevin (for himself, Mr. McDermott, Mr. Peterson of Minnesota, Mr. Grijalva, and Mr. Kennedy of Rhode Island) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to authorize the placement in a national cemetery of memorial markers for the purpose of commemorating servicemembers or other persons whose remains are interred in an American Battle Monuments Commission cemetery. 
 
 
1.Treatment of internment of remains in an American Battle Monuments Commission cemetery as unavailable for the purposes of placement of memorial markers in national cemeteriesParagraph (3) of section 2306(b) of title 38, United States Code, is amended—
(1)by striking or at the end of subparagraph (C);
(2)by striking the period at the end of subparagraph (D) and inserting ; or; and
(3)by adding at the end the following new subparagraph:

(E)are interred in an American Battle Monuments Commission cemetery.. 
 
